DETAILED ACTION

This communication is responsive to the application filed on 07/12/2021.
Claims 1-2, 4-5, 7-17, 19-23, 25-27, 29, 31-32, and 34-35 are pending in this application. This action is made non-final.

Claim Objections
Claim 11 is objected to because of the following informalities:In claim 17, the word "and" should be added as:
 	acquiring a feedback content determined based on the preset response tactic and related information of the touch operation; and
 	displaying the feedback content.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 9, 11, 22, 25, 32 and 34-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silverman et al. (US 2015/0063781, hereinafter Silverman).
 Re claims 1 and 34-35, Silverman teaches a method of displaying information on video, comprising:
 	acquiring a touchable element to be displayed in a process of playing video and configuration information of the touchable element sent from a server (figs. 1-2 and [0051], a touchscreen, the user may swipe to the left or the to the right to move through the digital media assets horizontally, swipe up or down to the move through the assets vertically, and tap the screen to make selections of digital media assets);
 	determining, based on the configuration information of the touchable element, display time of the touchable element in the process of playing video and a display location of the touchable element on a video interface, and displaying the touchable element based on the display time and the display location (figs. 1-2 and [0005], Each video feed may display a time-based feed of a particular scene location, such that a user can see what is happening at each scene location at a particular time within the timeline of the video content asset); and
 	upon detection of a touch operation on the touchable element which is displayed, responding to the touch operation based on a preset response tactic (fig. 2 

 	Re claim 4, the rejection of claim 1 is incorporated. Silverman teaches wherein the configuration information of the touchable element comprises: at least display location (fig. 1 and [0005], Each video feed may display a time-based feed of a particular scene location, such that a user can see what is happening at each scene location at a particular time within the timeline of the video content asset).

  	Re claim 5, the rejection of claim 4 is incorporated. However, the examiner chose the option “display location” in claim 4, not “display effect information”.

 Re claim 9, the rejection of claim 1 is incorporated. Silverman teaches 
wherein the display location of the touchable element on the video interface is a fixed location (fig. 2, displaying options to play video).

 	Re claim 10, the rejection of claim 1 is incorporated. Silverman teaches wherein the responding to the touch operation based on a preset response tactic comprises: at least one of playing a preset video (figs. 2-3, user selects option to play the video).

 Re claim 11, the rejection of claim 1 is incorporated. Silverman teaches wherein the responding to the touch operation based on a preset response tactic comprises:

 	displaying the feedback content (fig. 3 and [0034], the user chooses the video to be played).

 Re claim 22, the rejection of claim 11 is incorporated. Silverman teaches 
 wherein the response tactic comprises:
 	generating the feedback content based on statistical data of the touch operation performed by at least one user on the touchable element (figs. 2-3 and [0033]-[0036], the user selects option to play video and the video the is displayed in fig. 3 with further information).

 	Re claim 25, the rejection of claim 11 is incorporated. Silverman teaches wherein the related information of the touch operation comprises: at least one of an identifier of the touchable element corresponding to the touch operation (fig. 12, user selects option to play video).

Re claim 32, the rejection of claim 1 is incorporated. Silverman teaches 
wherein the touchable element is a visible element (fig. 2 and [0031]-[0032], options are displayed for user to select).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Silverman in view of Dudko (US 2019/0342618).
 	Re claim 26, the rejection of claim 11 is incorporated. Silverman teaches displaying video (fig. 2) but Silverman does not teach wherein when the feedback content is displayed, the process of playing video is uninterrupted. However, it is taught by Dudko ([0008] and [0012], playing video without pausing).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teaching of object model as seen in Dudko’s content into Hulbert’s invention because it would provide user a way to play the video uninterrupted to enhance the viewing experience.


Allowable Subject Matter
Claims 2, 7-8,  12-17, 19-21, 23, 27, 29, and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims set forth in this action.

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111 ( c ) to consider these references fully when responding to this action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN H VU whose telephone number is (571)270-3482.  The examiner can normally be reached on PHP 9-5:30 PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-270-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TOAN H VU/Primary Examiner, Art Unit 2177